Citation Nr: 0017108	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-40 222	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected residuals of right 
lateral meniscectomy and synovectomy.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected residuals of 
spasmodic torticollis of the cervical spine with 
hemilaminectomy and rhizotomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from June 1977 to February 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating decision 
which granted service connection for the cervical spine 
disorder, rated 30 percent disabling; a right knee 
disability, rated 10 percent disabling, and scarring on the 
left forearm, rated noncompensable.  Service connection was 
denied for left hand and left knee disabilities.  At a 
personal hearing at the RO in October 1992, the veteran 
clarified the issues on appeal as including service 
connection for a left hand disability, and increased ratings 
for the cervical spine disorder and the right knee 
disability.  At that time, the veteran withdrew the issues of 
service connection for a left knee disability, and an 
increased rating for scarring on the left forearm.  

By rating action in February 1993, service connection was 
established for residuals of an injury to the 2nd and 3rd 
fingers of the left hand, and a noncompensable rating was 
assigned.  The veteran was notified of this decision and did 
not express dissatisfaction with the rating assigned.  

In September 1996, the Board remanded the appeal to the RO to 
comply with the veteran's request for a travel Board hearing.  
The veteran subsequently withdrew his travel Board hearing 
request and, instead, requested a hearing before a member of 
the Board sitting in Washington, D.C.  In February 1997, the 
veteran withdrew his request for this hearing.  In June 1997, 
the Board remanded the appeal to the RO for additional 
development of the two remaining issues on appeal.  

By rating action in August 1998, service connection was 
established for a tender and painful scar on the cervical 
spine, rated 10 percent disabling.  The RO also assigned 
increased ratings to 30 percent for the left knee disability, 
and to 10 percent for the left hand disability.  The veteran 
was notified of the decision and did not express 
dissatisfaction with the assigned ratings.  

Entitlement to a clothing allowance was denied by the 
Director of the VA outpatient clinic in Wilmington, Delaware 
in June 1999.  A notice of disagreement was received in June 
1999, and a Statement of the Case (SOC) was issued in October 
1999.  The veteran's representative requested that the 
Informal Brief dated March 16, 2000 be accepted as a 
substantive appeal for this issue.  However, the Board has 
since been informed that a clothing allowance was granted by 
the RO on March 7, 2000.  As the issue was made moot by the 
RO's grant of benefits, the representative's request need not 
be addressed.  

In the Informal Brief in March 2000, the representative 
raised the additional issues of entitlement to earlier 
effective dates for the 10 percent ratings assigned for 
service-connected residuals of injuries to the 2nd and 3rd 
fingers of the left hand, and the tender and painful scar of 
the cervical spine.  These issues are not inextricably 
intertwined with the issues on appeal, and are not in 
appellate status.  Accordingly, the issues are referred to 
the RO for appropriate action.  


FINDING OF FACT

On May 13, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that he wished to 
withdraw his appeal of the issues of increased ratings for 
his right knee and cervical spine disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant (veteran) or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).  The veteran 
has withdrawn his appeal of the issues listed on the title 
page of this decision.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.  


ORDER

The appeal is dismissed.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



